.
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	The  Amendment filed on September 8, 2022, has been received and entered.




Claim Disposition

3.	Claims 1-44, 46, 48, 54 and 57-59 have been cancelled. Claims 45, 47, 49-53, 55-56 and 60-64 are pending. Claims 45, 49-53 and 55 are under examination. Claims 47, 56 and 60-64 are withdrawn from further consideration pursuant to 37 CFR 1.12(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


5.	Claims 45, 49-53 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/054792 (2016, of record in the application) in view of Lambrecht et al. (2013, of record in the application) and Burland et al. (Nucleic Acid Research, vol. 23, pages 2105-2119, 1995). 
W02016/054792 discloses an expression plasmid vector or a mutant host cell for producing lysine or cadaverine comprising a exogenous tet A gene and a lysine decarboxylase polypeptide and a biosynthesis polypeptide, whereas the lysine decarboxylase polypeptide is CadA and the host cell is from the species Escherichia coli WO2016/054792 also discloses a method for producing a lysine by culturing the mutant host cell (see the claims 1-30). The polypeptide of claim 45 can be for example, YoaB, YjgH and the primary reference does not teach these. However, Lambrecht et al. discloses that the S. enterica strains lacking RidA (also known as YjgF) have decreased activity of the PLP-dependent transaminase B enzyme IIvE which is an enzyme involved in branched-chain amino acid biosynthesis, and RidA proteins prevent the damage caused by a reactive intermediate that is created as a consequence of PLP-dependent chemistry (see the Abstract). Furthermore, the structure of the polypeptide is known in the art and one such disclosure is Burland et al. which has an amino acid sequence that is 100% or 97% identical to SEQ ID NO:12 and teaches an E. coli genome (see the below alignment). The structure is simply another property of the polypeptide disclosed in the primary reference, thus would be obvious combine this teaching.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole because the combined teaching of references disclose a genetically modified host cell with an exogenous nucleic acid and the structure of expression product. One of ordinary skill in the art would be motivated based on routine experimentation and optimization of expected to results to swap out the polypeptide taught by Lambrecht et al. and replace it with YjgH. It is well established in the art how to transform a cell with a foreign gene and operably link a promoter to the gene to express proteins and based on the disclosure in the references, as well as sequencing of genes and their expression products. Moreover, the Supreme Court pointed out in KSA, “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” KSA, 127 S. Ct. at 17471. The Court thus reasoned that the analysis under 35 U.S.C. 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the “inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 1747. The Court further advised that “[a] person of ordinary skill is...a person of ordinary creativity, not an automation.” Id. at 1742. In addition, in KSR v Teleflex (500 US 398 2007) (pages 12-13) " ... the Court has held that a"when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill." Therefore, the claimed invention is prima facie obvious.




Response to Arguments
6.	The comments made by applicant have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot. Note that the rejection under 103 of record in the application remains for the reasons stated above and herein. Applicant traverses the rejection stating that the references alone and in combination do not teach or suggest the claimed invention, namely the imine/enamine deaminase polypeptide. Applicant is correct that the Chou and Lambrecht references do not teach the structure set forth in SEQ ID NO:12. However,  another reference has been applied which has the claimed structure (see the below alignment).


Alignment

RESULT 1
S56474
hypothetical 14.6K protein (pyrL-argI intergenic region) - Escherichia coli (strain K-12)
N;Alternate names: hypothetical protein f131
C;Species: Escherichia coli
C;Date: 28-Oct-1995 #sequence_revision 03-Nov-1995 #text_change 31-Dec-2004
C;Accession: S56474; C65237
R;Burland, V.; Plunkett III, G.; Sofia, H.J.; Daniels, D.L.; Blattner, F.R.
Nucleic Acids Res. 23, 2105-2119, 1995
A;Title: Analysis of the Escherichia coli genome VI: DNA sequence of the region from 92.8 through 100 minutes.
A;Reference number: S56314; MUID:95334362; PMID:7610040
A;Accession: S56474
A;Status: preliminary; nucleic acid sequence not shown; translation not shown
A;Molecule type: DNA
A;Residues: 1-131 <BUR>
A;Cross-references: UNIPROT:P39332; UNIPARC:UPI000013B57F; EMBL:U14003; NID:g1263172; PIDN:AAA97145.1; PID:g537090
A;Note: the nucleotide sequence was submitted to the EMBL Data Library, August 1994
R;Blattner, F.R.; Plunkett III, G.; Bloch, C.A.; Perna, N.T.; Burland, V.; Riley, M.; Collado-Vides, J.; Glasner, J.D.; Rode, C.K.; Mayhew, G.F.; Gregor, J.; Davis, N.W.; Kirkpatrick, H.A.; Goeden, M.A.; Rose, D.J.; Mau, B.; Shao, Y.
Science 277, 1453-1462, 1997
A;Title: The complete genome sequence of Escherichia coli K-12.
A;Reference number: A64720; MUID:97426617; PMID:9278503
A;Accession: C65237
A;Status: preliminary; nucleic acid sequence not shown; translation not shown
A;Molecule type: DNA
A;Residues: 1-131 <BLAT>
A;Cross-references: UNIPARC:UPI000013B57F; GB:AE000495; GB:U00096; NID:g2367361; PIDN:AAC77205.1; PID:g1790696; UWGP:b4248
A;Experimental source: strain K-12, substrain MG1655
C;Genetics:
A;Gene: yjgH
C;Superfamily: translation initiation inhibitor, TdcF type

  Query Match             100.0%;  Score 691;  DB 2;  Length 131;
  Best Local Similarity   100.0%;  
  Matches  131;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MVERTAVFPAGRHSLYAEHRYSAAIRSGDLLFVSGQVGSREDGTPEPDFQQQVRLAFDNL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MVERTAVFPAGRHSLYAEHRYSAAIRSGDLLFVSGQVGSREDGTPEPDFQQQVRLAFDNL 60

Qy         61 HATLAAAGCTFDDIIDVTSFHTDPENQFEDIMTVKNEIFSAPPYPNWTAVGVTWLAGFDF 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 HATLAAAGCTFDDIIDVTSFHTDPENQFEDIMTVKNEIFSAPPYPNWTAVGVTWLAGFDF 120

Qy        121 EIKVIARIPEQ 131
              |||||||||||
Db        121 EIKVIARIPEQ 131


Conclusion


7.	No claims are presently allowable.


8.	Applicant’s amendment necessitated the new/modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.



 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you
have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652